DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 5, 6, 11 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chachisvilis et al. (US2016/0310023).
	Regarding claim 1, Chachisvilis discloses An imaging apparatus comprising: 
an illumination unit that irradiates a surface of a skin with illumination light (“702” in fig. 7); 
an imaging unit that captures transmitted light reflected from the inside of the skin (“703” in fig. 7);
(“701” in fig. 7; par. [0086]); and 
a pressing unit having a distal end that presses the surface of the skin in order to curve an epidermis of the skin through which the transmitted light to be captured passes (fig. 7A; par. [0074]).
Regarding claim 2, Chachisvilis discloses The imaging apparatus according to claim 1, wherein the light shielding unit has a tubular shape and is opened in a normal direction to a sensor surface of the imaging unit (fig. 7; par. [0086]). 
Regarding claim 3, Chachisvilis discloses The imaging apparatus according to claim 2, wherein the light shielding unit has a cylindrical shape (fig. 7). 
Regarding claim 5, Chachisvilis discloses The imaging apparatus according to claim 1, wherein the pressing unit is provided at a distal end of the light shielding unit and is formed as a first light shielding member that is integrated with the light shielding unit (fig. 7A). 
Regarding claim 6, Chachisvilis discloses The imaging apparatus according to claim 5, wherein the pressing unit has a tubular shape with the same inside diameter as that of the light shielding unit and is opened in the normal direction to the sensor surface of the imaging unit (fig. 7B; par. [0086]). 
Regarding claim 11, Chachisvilis discloses The imaging apparatus according to claim 10, wherein the light source is an LED, an incandescent lamp, a fluorescent lamp, or a discharge lamp (par. [0142]). 
Regarding claim 13, Chachisvilis discloses The imaging apparatus according to claim 10, wherein the illumination unit further includes an optical fiber cable, and the illumination light is emitted from the light sources to the surface of the skin through the optical fiber cable (par. [0135]). 
Regarding claim 14, Chachisvilis discloses The imaging apparatus according to claim 1, wherein the illumination unit comprises a transparent cover member provided in a portion that comes into contact with the surface of the skin (fig. 8; par. [0164]). 
Regarding claim 15, Chachisvilis discloses The imaging apparatus according to claim 1, wherein the imaging unit includes an objective lens (“803” in fig. 8; par. [0164]). 
Regarding claim 16, Chachisvilis discloses An image display system comprising: the imaging apparatus according to claim 1; and a display device that displays an image acquired by the imaging unit (par. [0006], [0007]). 
Regarding claim 17, Chachisvilis discloses The image display system according to claim 16, further comprising: an image processing apparatus that performs image processing on the basis of the image acquired by the imaging unit of the imaging apparatus, wherein the display device displays an image processed by the image processing apparatus (par. [0006], [0007], [0124], [0183]). 
Regarding claim 18, Chachisvilis discloses The image display system according to claim 16, wherein the display device displays an RGB image, and the RGB image includes an image corresponding to a papillary structure and a capillary in a papillary process (par. [0141], [0174]). 
Regarding claim 19, Chachisvilis discloses The image display system according to claim 18, wherein the RGB image further includes an image corresponding to a reticular layer blood vessel (par. [0141], [0174]). 
Regarding claim 20, Chachisvilis discloses The image display system according to claim 16, wherein the RGB image includes a looped brown portion and a looped red portion surrounded by the looped brown portion (implicit in par. [0141]). 
Regarding claim 21, Chachisvilis discloses The image display system according to claim 20, wherein the looped brown portion is a melanin pigment included inside the skin, and the looped red portion surrounded by the looped brown portion is the capillary in the papillary process (implicit in par. [0141]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 8, 9, 10 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chachisvilis et al. (US2016/0310023).
Regarding claim 4, Chachisvilis discloses The imaging apparatus according to claim 1, wherein the illumination unit emits the illumination light such that the surface of the skin is illuminated in a ring shape (Chachisvilis teaches the imaging unit is arranged around the illumination unit, however, reversing the arrangement is a routine design modification for one of ordinary skill in the art with predictable results). 
Regarding claim 8, Chachisvilis discloses The imaging apparatus according to claim 1, wherein the distal end of the pressing unit protrudes from a distal end of the illumination unit (fig. 7A), but fails to disclose and a distance between a close contact surface between the illumination unit and the surface of the skin and a close contact surface between the pressing unit and the surface of the skin in the normal direction to the sensor surface of the imaging unit is in a range of 0.1 mm to 1.0 mm.
However, Miyaki does disclose a distance between a close contact surface between the illumination unit and the surface of the skin and a close contact surface between the pressing unit and the surface of the skin in a normal direction (fig. 7A).
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art to combine the references of modify Chachisvilis such that a distance between a close contact surface between the illumination unit and the surface of the skin and a close contact surface between the pressing unit and the surface of the skin in the normal direction to the sensor surface of the imaging unit is in a range of 0.1 mm to 1.0 mm since applicant has not disclosed that the particular value of 0.1 mm to 1.0 mm solves any stated problem or is for any particular purpose and the imaging apparatus would perform equally well with a wide range of distance values, absent unexpected results.
Regarding claim 9, Chachisvilis discloses The imaging apparatus according to claim 1, but fails to disclose wherein a distance between an optical axis of the illumination light emitted from the illumination unit and an optical axis of the transmitted light received by the imaging unit in a horizontal direction of the sensor surface of the imaging unit is in a range of 0.5 mm to 50 mm. 
However, Miyaki does disclose a distance between an optical axis of the illumination light emitted from the illumination unit and an optical axis of the transmitted light received by the imaging unit in a horizontal direction of the sensor surface of the imaging unit (fig. 7B).
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art to combine the references of modify Chachisvilis such that a distance between an optical axis of the illumination light emitted from the illumination unit and an optical axis of the transmitted light received by the imaging unit in a horizontal direction of the sensor surface of the imaging unit is in a range of 0.5 mm to 50 mm since applicant has not disclosed that the particular value of 0.5 mm to 50 mm solves any stated problem or is for any particular purpose and the imaging apparatus would perform equally well with a wide range of distance values, absent unexpected results.
Regarding claim 10, Chachisvilis discloses The imaging apparatus according to claim 1, wherein the illumination unit includes a plurality of light sources, and the plurality of light sources are symmetrically arranged (Chachisvilis teaches the imaging unit is arranged around the illumination unit, however, reversing the arrangement is a routine design modification for one of ordinary skill in the art with predictable results). 
Regarding claim 22, Chachisvilis discloses An image display method using the image display system according to claim 16, the method comprising: a first irradiation step of pressing a surface of a skin in order to curve an epidermis of the skin through which transmitted light to be captured passes and irradiating the surface of the skin with illumination light; a first image signal acquisition step of capturing only transmitted light reflected from the inside of the skin to acquire a first image signal of the skin whose epidermis has been curved; a first image formation step of forming an image of the skin whose epidermis has been curved on the basis of the first image signal; and an image display step of displaying the image of the skin whose epidermis has been curved on a monitor (claim 22 method step limitations correspond to claim 16 system limitations and are rejected in a corresponding fashion – see rejection of claim 16 above). 
Regarding claim 23, Chachisvilis discloses The image display method according to claim 22, further comprising: a second irradiation step of irradiating the surface of the skin with irradiation light; a second image signal acquisition step of capturing only the transmitted light reflected from the inside of the skin to acquire a second image signal of the skin whose epidermis has not been curved in the same region as that including a position where the image of the skin whose epidermis has been curved is captured; a second image formation step of forming an image of the skin whose epidermis has not been curved on the basis of the second image signal; and an image display step of displaying the image of the skin whose epidermis has been curved and the image of the (implicit in light of claim 22 and “reversibly applying an external force locally to a skin region for a duration of time” in par. [0008]; note display options are a matter of routine implementation skill by a person of ordinary skill with predictable results). 
Regarding claim 24, Chachisvilis discloses The image display method according to claim 23, wherein, in the first image formation step, a first RGB image of the skin whose epidermis has been curved is formed on the basis of the first image signal, in the second image formation step, a second RGB image of the skin whose epidermis has not been curved is formed on the basis of the second image signal, in the image display step, the first RGB image and the second RGB image are displayed on the monitor at the same time, and the first and second RGB images include an image corresponding to a papillary structure and a capillary in a papillary process (implicit in light of claim 18; note display options are a matter of routine implementation skill by a person of ordinary skill with predictable results).
Regarding claim 25, Chachisvilis discloses The image display method according to claim 24, wherein the first RGB image and the second RGB image include a looped brown portion and a looped red portion surrounded by the looped brown portion, the looped brown portion is a melanin pigment included inside the skin, the looped red portion surrounded by the looped brown portion is the capillary in the papillary process, and the second image signal related to the looped red portion acquired in the second image signal acquisition step is weaker than the first image signal related to the looped red portion acquired in the first image signal acquisition step (implicit in light of claim 21; note display options are a matter of routine implementation skill by a person of ordinary skill with predictable results). 
Regarding claim 26, Chachisvilis discloses The image display method according to claim 25, wherein, in the second image formation step, the second RGB image is formed on the basis of the second image signal weaker than the first image signal related to the looped red portion acquired in the first image signal acquisition step (implicit in light of claim 21; note display options are a matter of routine implementation skill by a person of ordinary skill with predictable results). 
Allowable Subject Matter
5.	Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667